NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        SEP 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DOROTHY MCKAY; DIANA KILGORE;                   No.    12-57049
 PHILLIP WILLMS; FRED KOGEN;
 DAVID WEISS; THE CRPA                           D.C. No.
 FOUNDATION,                                     8:12-cv-01458-JVS-JPR

                  Plaintiffs - Appellants,
                                                 MEMORANDUM*
   v.

 SHERIFF SANDRA HUTCHENS,
 individually and in her official capacity as
 Sheriff of Orange County, California;
 ORANGE COUNTY SHERIFF
 CORONER DEPARTMENT,

                  Defendants - Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                      Argued and Submitted October 7, 2013
                              Pasadena, California

Before: PREGERSON, WARDLAW, and TALLMAN, Circuit Judges.

        On November 12, 2013, we vacated submission and stayed proceedings



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
pending resolution of Peruta v. County of San Diego, No. 10-56971. We now

resubmit the case and affirm the district court’s judgment.

       In Peruta, 824 F.3d 919 (9th Cir. 2016) (en banc), we held that a member of

the general public does not have a right under the Second Amendment to carry a

concealed firearm in public, and that a state may impose any restriction, including

a showing of good cause, on concealed carry. Id. at 939. The San Diego and Yolo

County Sheriff’s Department policies interpreting the California statutory good

cause requirement therefore survived a Second Amendment challenge. Id. For the

same reasons, the Orange County Sheriff-Coroner Department’s policy regarding

good cause to issue a concealed carry license does not violate the Second

Amendment, and we affirm the district court’s order denying a preliminary

injunction to prohibit enforcement of the policy.

      AFFIRMED.




                                         2